El Juez Asociado 'Wole,
emitió la opinión del tribunal.
En el presente caso se solicitó en la súplica de la demanda que la corte dictara sentencia con las siguientes declarato-rias :
“1. Que la demandante es una bija natural reconocida de Manuel Antonio' Peñagarícano, que tal reconocimiento fué hecho por dicho señor por virtud de los actos que han sido alegados en la demanda, y que la demandante ha estado en la posesión constante ■ del estado de hija natural de dicho Sr. Peñagarícano, justificado por los actos directos de éste y de su familia.
‘ ‘ 2. Que la demandante es heredera forzosa de Don 'Manuel Antonio Peñagarícano.
“3. Que el testamento otorgado por Don Manuel Antonio Peña-garícano el día 6 de mayo de 1890 es nulo en cuanto a la institución de herederos por haberse preterido en él a la demandante; y nula la partición de bienes llevada a cabo por virtud de tal testamento.”
La cuestión que ha sido planteada en esta apelación es que la corte cometió un error al declarar con lugar la excepción previa que fué formulada a la demanda fundada en la pres-cripción, puesto que la acción entablada en este caso no es de filiación sino para obtener la declaración judicial sobre los derechos de un hijo cuyo estado bá sido ya establecido.
Los actos específicos del padre que han sido alegados'en la demanda fueron, que en el año 1873 sostuvo relaciones amoro-sas continuadas con la madre de la demandante, siendo ambos solteros y sin impedimento para contraer matrimonio; que *496cuándo la madre se encontraba encinta, el padre, prometién-dole siempre que se casaría con ella, indujo a la madre a ir a España, en donde nació la demandante el día 5 de mayo de 1873; que el mencionado padre socorrió a la referida madre durante su embarazo, mostrando' su solicitud para con la niña a quien llamaba bija suya; que desde el momento en que nació diclia niña la consideró como bija suya, llamándola así en sus cartas, entregando a la madre las cantidades de dinero necesarias para atender al sostenimiento de la bija, y pro-metiéndole en dichas cartas que se casaría con la madre y legitimaría a la bija a quien expresamente ■ reconoció como tal, no solamente ante su madre sino también en presencia de sus propios hermanos y primos; que la niña fué bautizada después en Puerto Rico en el año 1876 y en el acta del bau-tismo se declaró expresamente por mandato de su padre Don Manuel Antonio Peñagarícano, que la demandante era bija natural reconocida del Don Manuel Antonio, lo que se hizo a presencia y con anuencia de Don Juan Tomás Peñagarícano, hermano del padre y padrino del bautismo; que durante su vida el padre reconoció siempre a la demandante y atendió a sus necesidades; que la familia de Manuel Antonio Peñaga-rícano siempre trató a la demandante y la tuvo como la bija natural del Don' Manuel ‘ Antonio; y que éste falleció en España bajo testamento de fecha 6 de mayo del 1890 sin haber cumplido la promesa de.matrimonio hecha a la madre de la demandante y sin hacer disposición alguna en favor de la demandante. • ■ •
Los hechos1 alegados en la demanda indudablemente cons-tituyen una causa de acción "de reconocimiento o de filiación de la demandante con relación a Don Manuel Antonio Peñagarícano y contra esa acción cabe alegar la excepción de pres-cripción según hemos decidido ya varias veces; pero no mues-tran el estado’ de hija natural reconocida de la demandante por dicho Peñagarícahó, pues la demandante no ha alegado ningún acto solémne por parte de Don'Manuel Antonio Peña-garícano que revele en forma auténtica su voluntad de dar a *497la demandante el estado de hija natural reconocida saya, excusándola así de ejercitar la acción de filiación o de recono-cimiento. Si hubo algún acto específico de reconocimiento solemne del cual hubiera quedado constancia auténtica y feha-ciente, tal acto debió ser alegado para que sirviera de base a la declaratoria de un estado de filiación natural anterior-mente reconocido.
Ya dijimos al resolver el caso de Amsterdam et al. v. Puente et al., 16 D. P. R., 556:
“Creemos que de las disposiciones del Código Civil vigentes ante-riormente, así como de la práctica y jurisprudencia sobre el particular, puede correctamente deducirse la conclusión de que sin algún acto queen forma auténtica revele la voluntad del padre, de dar a su hijo tal estado, el hijo tiene solamente un derecho de acción para obligar al padre a que le confiera dicho estado. El artículo 135 del Código Civil Español, y el 189 del Código Civil de Puerto Rico, preveen los casos en que un padre puede ser obligado a reconocer a su hijo ilegítimo. Solamente puede ser obligado a ello por medio de una- acción, y puede decirse que tal acción sería innecesaria, únicamente en aquellos casos en que hubieran actos solemnes por parte del padre, que vengan a demostrar que tal obligación ha sido cumplida. Claramente se deduce de estos artículos, que aunque un padre haya ejecutado, como sucede en el caso de autos, una serie de actos tendentes a mostrar que deter-minada persona era hijo suyo, sin embargo, no puede decirse que él la haya reconocido, dentro de la acepción que legalmente tiene la pala-bra 'reconocimiento.’ Si él puede ser obligado a ello, entonces hay que convenir en que antes de obligársele, el desideratum no se ha logrado. Bajo tales circunstancias, y hasta que no haya algún acto solemne, o alguna declaración de parte de un tribunal, no puede de-cirse que el hijo ha sido reconocido, ni puede afirmarse que haya ad-quirido el estado civil de hijo natural reconocido.’’
Véanse también las decisiones de esta Corte Suprema en los casos de Puente et al. v. Puente et al., 16 D. P. R., 582, y de Rijos v. Folgueras et al., 16 D. P. R., 624.
En el presente caso propiamente se ejercita una acción de reconocimiento sean cuales fueren los términos en que está redactada la súplica de la demanda, pues ya hemos dicho *498otras veces y ahora repetimos, que ni la súplica de la demanda ni el títnlo de la acción determinan necesariamente la natu-raleza de la cansa de acción, la cnal ha de derivarse de los hechos qne la fundamentan. -
Si el objeto de la demanda hubiera sido que se dictara una simple resolución judicial acerca de un estado de hijo natural ya reconocido en forma solemne y auténtica, no hu-biera sido necesario a la demandante haber establecido en su demanda los elementos necesarios y esenciales de una ac-ción de filiación o reconocimiento. La mera referencia del reconocimiento en forma solemne y auténtica hubiera sido suficiente. Además, los actos especificados demuestran la posibilidad de un reconocimiento más bien que su verdadera existencia. Si es necesaria una declaración judicial según expresamos en el caso de Amsterdam v. Puente, citado anteriormente, el fin no ha podido alcanzarse. Los hechos expresados son aquéllos por virtud de los cuales puede obligarse a un padre a reconocer a su hijo y no muestran un estado que haya sido ya adquirido en forma solemne y auténtica.
Las resoluciones de este tribunal que dejamos citadas establecen que una acción de filiación es necesaria cuando el estado de hijo natural no consta por reconocimiento hecho de una manera auténtica y fehaciente, dé modo que el hijo natural reconocido 'pueda hacer constar su condición de tal en la misma forma que el hijo legítimo. Rijos v. Folgueras et al., 16 D. P. R, 624.
Teniendo ’ en cuenta cuanto dejamos expuesto y que la demandante ciertamente tenía más de treinta años cuando presentó la demanda, la acción había prescrito y debe por consiguiente confirmarse la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.